DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.
 
Response to amendment
3.	This is a Non-Final Office action in response to applicant's Amendments and Arguments/Remarks filed on 06/27/2022.
4.    	Status of the claims:
•    Claims 4, 5, 7, 11, 18 have been amended.
•    Claims 1-20 are currently pending and have been examined.

Response to remarks/arguments
5.	Applicant’s remarks/arguments filed on 06/27/2022 with respect to claims 1, 4-7, 9-20 have been fully considered but they are not persuasive. 
6.	On pages 2-3 of Applicant’s remarks dated 06/27/2022, Applicant states that Gilani and Hansen fails to teach or suggest (e.g., claim 1), “wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices to provide connectivity”.
7.    	In response to applicant’s remarks/arguments, the examiner respectfully disagrees. In addition to already cited section 19, paragraphs 50, 75 and Fig. 5 of Hansen clearly depicts a method of setting up a call from a calling device to a device in an external organization. The method starts at step 500, where a user of a first calling device enters an external telephone number, and the calling device sets up a connection with a call server, typically at the boundary of the internal network. Moreover, paragraph 75 further discloses the network link 1214 typically provides data communication through one or more networks to other data devices. For example, the network link 1214 may provide a connection to another computer through a local network 1215 (e.g., a LAN) or through equipment operated by a service provider, which provides communication services through a communications network 1216… Moreover, the network link 1214 may provide a connection through a LAN 1215 to a mobile device 1217 such as a personal digital assistant (PDA) laptop computer, or cellular telephone.
8.    	On pages 2-4 of Applicant’s remarks dated 06/27/2022, Applicant states that Gilani and Hansen fail to teach or suggest (e.g., claim 1), “a gateway engine coupled to the storage device accessing and updating the set of data, the gateway engine being configured to share bandwidth and resources, across a plurality of organizations and devices”. Applicant further argued that there is no teaching or suggestion of the gateway engine being configured to share bandwidth and resources, across a plurality of organization.   
9.    	In response to applicant’s remarks/arguments, the examiner respectfully disagrees. First of all, the previous office action clearly states that Gilani does not appear to teach the limitation “wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices”. However, Hansen was brought to the rejection as a secondary art for the teaching of said limitation. Having said that, Hansen discloses a registry device stores contact information relating to a single identifier received from an uploading device. A call server sends a request for contact information to the registry device in response to receiving a request from a communication device to establish a call to other communication device associated with the identifier. The call server receives the contact information from the registry device, and establishes a call between the communication devices using the call protocol for contacting the communication device associated with the identifier (See at least Hansen, abstract, para. 61-63). However, Gilani was primary cited for the teaching of a gateway engine coupled to the storage device accessing and updating the set of data (e.g. the intelligent multi-modal IoT gateway has the ability to automatically discover nearby devices and sensors, connect to them, via wired or unwired communication channels, and uses a variety of connection technologies) (para. 15). Moreover, para. 21 further discloses updating the set of data (e.g. the cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers). The examiner submits that Gilani discloses the gateway engine being configured to share bandwidth and resources, across a plurality of organizations (e.g. The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency. Moreover, Gilani also discloses the intelligent multi-modal IoT gateway concept described herein provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources, para. 15, 21). 
10.	On page 5 of Applicant’s remarks, Applicant states that the combination fails to teach or suggest (e.g. claim 4), “wherein the gateway engine organizes the set of data to act as a broker amongst the plurality of organizations”.
11.	In response to applicant’s remarks/arguments, the examiner respectfully disagrees. Section 21 of Gilani discloses the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers. The cloud IoT gateway software component also enables access or streaming of the reassembled data by the remote monitoring entity (e.g. the cloud IoT gateway clearly organizes the set of data as a broker).
12.	On page 5 of Applicant’s remarks, Applicant states that the combination fails to teach or suggest (e.g. claim 5), “wherein the gateway engine tracks a cryptocurrency vault and informs a gateway admin when a value in the cryptocurrency vault is below a threshold”.
13.	In response to applicant’s remarks/arguments, the examiner respectfully disagrees. Sections 21, 26 of Gilani discloses each of the data packet is labeled with a sequence number to keep track of the packets. Operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. Moreover, Gilani discloses the intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency.
14.	On page 5 of Applicant’s remarks, Applicant states that the combination fails to teach or suggest (e.g. claim 11), “wherein the gateway engine listens to the storage device for the bandwidth utilization in all the permanent and transient gateways for load balancing”.
15.	In response to applicant’s remarks/arguments, the examiner respectfully disagrees. In addition to previously cited sections in the latest office action. Paragraph 26 of Gilani further discloses the amount of data reduced from the total data to be transmitted to the monitoring entity may depend on the availability of bandwidth to upload the data. In this way, intelligence at the local IoT gateway is used to selectively optimize the data so that less bandwidth is needed to transmit the data without any loss of important information (e.g. control of bandwidth utilization for load balancing).        
Please see the rejection below.

Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.	Claims 1, 4-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilani et al. (US 20180198641 A1) in view of HANSEN et al. (US 20110002328 A1).

Regarding claim 1, Gilani discloses a transient gateway, comprising:
a storage device storing a set of data (para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10); and
a gateway engine coupled to the storage device accessing and updating the set of data (para. 15, 21: the cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers / paragraph 15 further discloses the intelligent multi-modal IoT gateway has the ability to automatically discover nearby devices and sensors, connect to them, via wired or unwired communication channels, and uses a variety of connection technologies), the gateway engine being configured to share bandwidth and resources, across a plurality of organizations (abstract, para. 15, 19, 21: the intelligent multi-modal IoT gateway concept described herein provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources simultaneously. The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency). 
Gilani teaches all the claim limitations but fails to explicitly teach wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices to provide connectivity. 
In a similar field of endeavor, Hansen discloses wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices to provide connectivity (Hansen, para. 19: establishing a call using a single identifier, which includes receiving contact information relating to the single identifier from an uploading device, the contact information identifying at least one protocol, storing the contact information received from the uploading device, retrieving the stored contact information and transmitting a message including the contact information, in response to a request from a call server for the contact information relating to the single identifier).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to combine the teaching of Gilani with the teaching of Hansen to include the above features such as retrieving organization details of the plurality of organizations and devices from a device protocol registry. The motivation for doing so would have been to allow each registry to be able to provide access to a complete set of records, either cached locally or by redirecting the caller to another registry when required.
	
Regarding claim 4, Gilani as modified by Hansen discloses the transient gateway according to claim 1, wherein the gateway engine provides protocols handling capabilities of its connected devices of one organization to another organization from among the plurality of organizations (Gilani, Fig. 1, 3, para. 19: The intelligent multi-modal IoT gateway 10 has the capability to aggregate available bandwidth resources to boost the speed to transmit data from, e.g., video cameras and sensors, to the monitoring entity 76. The intelligent multi-modal IoT gateway 10 may also be equipped with data storage capability 80 and logic to serve as a fog-based application server, such as web server, email server, media server, application server, network video recorder (NVR), and big data repository, without requiring backend connectivity all the time), and wherein the gateway engine organizes the set of data to act as a broker amongst the plurality of organizations (Gilani, para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers. The cloud IoT gateway software component also enables access or streaming of the reassembled data by the remote monitoring entity (e.g. the cloud IoT gateway clearly organizes the set of data as a broker)).

Regarding claim 5, Gilani as modified by Hansen discloses the transient gateway according to claim 1, wherein the storage device includes a device and protocol registry that stores and updates the set of data for various devices, other gateways, protocols and organizations (Gilani, Fig. 5, para. 26: the intelligent multi-modal IoT gateways 10a and 10b employ logic and artificial intelligence to prioritize the data streams according to the type of data and the content of the data, and create a reduced data stream with only the selected or highest priority data for transmission), wherein the gateway engine tracks a cryptocurrency vault and informs a gateway admin when a value in the cryptocurrency vault is below a threshold (Gilani, para. 21, 26: Each of the data packet is labeled with a sequence number to keep track of the packets. Operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. Moreover, Gilani discloses the intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency).

Regarding claim 6, Gilani as modified by Hansen discloses the transient gateway according to claim 1, wherein the gateway engine listens to the storage device for the bandwidth utilization in all the permanent and transient gateways for load balancing (Gilani, para. 14, 15: The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency), wherein the gateway engine, when a new request arrives from a gateway administrator, update the storage device, and wherein the transient gateway tracks a cryptocurrency vault and inform an administrator in case the amount in the currency drops below a certain threshold (Gilani, para. 21, 26: Each of the data packet is labeled with a sequence number to keep track of the packets. Operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. Moreover, Gilani discloses the intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency).

Regarding claim 7, Gilani as modified by Hansen discloses the transient gateway according to claim 1, wherein the gateway engine is configured to connect IoT (Internet of Things) devices to an IoT cloud, wherein the bandwidth and resources are shared across the plurality of organizations, and provides connectivity to a plurality of the IoT clouds (Gilani, para. 21: operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers), and wherein the gateway engine provides connectivity to a plurality of clouds, and when new request arrives from the gateway administrator, the gateway engine updates the device and protocol registry (Gilani, para. 19: The intelligent multi-modal loT gateway 10 may also be equipped with data storage capability 80 and logic to serve as a fog-based application server, such as web server, email server, media server, application server, network video recorder (NVR), and big data repository, without requiring backend connectivity all the time).

Regarding claim 9, Gilani discloses a method of a transient gateway, the method comprising: storing a set of data (Gilani, para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10); accessing and updating the set of data to share bandwidth and resources, across a plurality of organizations and devices (Gilani, abstract, para. 15, 19, 21: (para. 21: the cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers). Moreover, Gilani further discloses the intelligent multi-modal IoT gateway concept described herein provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources simultaneously. The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency).
Gilani teaches all the claim limitations but fails to explicitly teach wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices. 
In a similar field of endeavor, Hansen discloses wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices (Hansen, para. 19: establishing a call using a single identifier, which includes receiving contact information relating to the single identifier from an uploading device, the contact information identifying at least one protocol, storing the contact information received from the uploading device, retrieving the stored contact information and transmitting a message including the contact information, in response to a request from a call server for the contact information relating to the single identifier).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to combine the teaching of Gilani with the teaching of Hansen to include the above features such as retrieving organization details of the plurality of organizations and devices from a device protocol registry. The motivation for doing so would have been to allow each registry to be able to provide access to a complete set of records, either cached locally or by redirecting the caller to another registry when required.	

Regarding claim 10, Gilani as modified by Hansen discloses the method according to claim 9, further comprising of organizing the set of data to act as a broker amongst the plurality of organizations (Gilani, para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers. The cloud IoT gateway software component also enables access or streaming of the reassembled data by the remote monitoring entity (e.g. the cloud IoT gateway clearly organizes the set of data as a broker)), and wherein a storage device includes a device and protocol registry configured to be a master data for a plurality devices, gateways, protocols and organizations with security restrictions (Gilani, Fig. 6, para. 28, 29: the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, or the data should remain local and not be transmitted, as shown in block 102. If the data is to be transmitted to the remote location, then the data are transmitted to the Internet via one or more of the connectivity and resources available to the intelligent multi-modal IoT gateway 10, after data thinning, if desired).

Regarding claim 11, Gilani as modified by Hansen discloses the method according to claim 9, further comprising of providing resources as a monetized commodity (Gilani, para. 15: the intelligent multi-modal IoT gateway provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources simultaneously), wherein the gateway engine organizes the set of data to act as a broker amongst the plurality of organizations (Gilani, para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers. The cloud IoT gateway software component also enables access or streaming of the reassembled data by the remote monitoring entity (e.g. the cloud IoT gateway clearly organizes the set of data as a broker)), and wherein the gateway engine listens to the storage device for the bandwidth utilization in all the permanent and transient gateways for load balancing (Gilani, para. 14, 15: The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency).

Regarding claim 12, Gilani as modified by Hansen discloses the method according to claim 9, further comprising of providing protocol handling capabilities of its connected devices of one organization to another organization from among the plurality of organizations (Gilani, Fig. 1, 3, para. 19: The intelligent multi-modal IoT gateway 10 has the capability to aggregate available bandwidth resources to boost the speed to transmit data from, e.g., video cameras and sensors, to the monitoring entity 76. The intelligent multi-modal IoT gateway 10 may also be equipped with data storage capability 80 and logic to serve as a fog-based application server, such as web server, email server, media server, application server, network video recorder (NVR), and big data repository, without requiring backend connectivity all the time).

Regarding claim 13, Gilani as modified by Hansen discloses the method according to claim 9, further comprising of storing and updating the set of data for various devices, other gateways, protocols and organizations (Gilani, Fig. 5, para. 26: the intelligent multi-modal IoT gateways 10a and 10b employ logic and artificial intelligence to prioritize the data streams according to the type of data and the content of the data, and create a reduced data stream with only the selected or highest priority data for transmission).

Regarding claim 14, Gilani as modified by Hansen discloses the method according to claim 9, further comprising: listening to a storage device for the bandwidth utilization in all the permanent and transient gateways for load balancing (Gilani, para. 14, 15: The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency); when a new request arrives from a gateway administrator, updating the storage device (Gilani, para. 19: The intelligent multi-modal IoT gateway 10 may also be equipped with data storage capability 80 and logic to serve as a fog-based application server, such as web server, email server, media server, application server, network video recorder (NVR), and big data repository, without requiring backend connectivity all the time); and tracking a cryptocurrency vault and inform an administrator in case the amount in the currency drops below a certain threshold (Gilani, para. 21, 26: Each of the data packet is labeled with a sequence number to keep track of the packets. Operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. Moreover, Gilani discloses the intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency).

Regarding claim 15, Gilani as modified by Hansen discloses the method according to claim 9, further comprising connecting IoT (Internet of Things) devices to a plurality of IoT cloud (Gilani, para. 21: operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers).

Regarding claim 16, Gilani discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions readable and executable by a computer to cause the computer to perform a method, comprising: storing a set of data (Gilani, para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10); and accessing and updating the set of data to share bandwidth and resources by a gateway engine, across a plurality of organizations (Gilani, abstract, para. 15, 19, 21: (para. 21: the cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers). Moreover, Gilani further discloses the intelligent multi-modal IoT gateway concept described herein provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources simultaneously. The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency).
Gilani teaches all the claim limitations but fails to explicitly teach wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices. 
In a similar field of endeavor, Hansen discloses wherein the gateway engine calls in a device protocol registry and retrieves organization details of the plurality of organizations and devices (Hansen, para. 19: establishing a call using a single identifier, which includes receiving contact information relating to the single identifier from an uploading device, the contact information identifying at least one protocol, storing the contact information received from the uploading device, retrieving the stored contact information and transmitting a message including the contact information, in response to a request from a call server for the contact information relating to the single identifier).
Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claim invention to combine the teaching of Gilani with the teaching of Hansen to include the above features such as retrieving organization details of the plurality of organizations and devices from a device protocol registry. The motivation for doing so would have been to allow each registry to be able to provide access to a complete set of records, either cached locally or by redirecting the caller to another registry when required.

Regarding claim 17, Gilani as modified by Hansen discloses the computer program product according to claim 16, further comprising of organizing the set of data to act as a broker amongst the plurality of organizations (Gilani, para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers. The cloud IoT gateway software component also enables access or streaming of the reassembled data by the remote monitoring entity (e.g. the cloud IoT gateway clearly organizes the set of data as a broker)), and wherein the computer readable storage medium includes a device and protocol registry configured to be a master data for a plurality devices, gateways, protocols and organizations with security restrictions (Gilani, Fig. 6, para. 28, 29: the intelligent multi-modal IoT gateway 10 receives sensor and video data from local video camera(s) 70 and sensor(s) 62, as shown in block 100. Logic and artificial intelligence in the IoT gateway 10 are used to analyze the data to determine whether the data should be transmitted to a remote location, such as a monitoring facility, command center, or backend office, via the Internet 75, or the data should remain local and not be transmitted, as shown in block 102. If the data is to be transmitted to the remote location, then the data are transmitted to the Internet via one or more of the connectivity and resources available to the intelligent multi-modal IoT gateway 10, after data thinning, if desired).

Regarding claim 18, Gilani as modified by Hansen discloses the computer program product according to claim 16, further comprising of providing resources as a monetized commodity (Gilani, para. 15: the intelligent multi-modal IoT gateway provides solutions to address the bandwidth issue by having the capability to connect to a variety of communication resources simultaneously), wherein the gateway engine organizes the set of data to act as a broker amongst the plurality of organizations (Gilani, para. 21: the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers. The cloud IoT gateway software component also enables access or streaming of the reassembled data by the remote monitoring entity (e.g. the cloud IoT gateway clearly organizes the set of data as a broker)).

Regarding claim 19, Gilani as modified by Hansen discloses the computer program product according to claim 16, further comprising of providing protocol handling capabilities of its connected devices of one organization to another organization from among the plurality of organizations (Gilani, Fig. 1, 3, para. 19: The intelligent multi-modal IoT gateway 10 has the capability to aggregate available bandwidth resources to boost the speed to transmit data from, e.g., video cameras and sensors, to the monitoring entity 76. The intelligent multi-modal IoT gateway 10 may also be equipped with data storage capability 80 and logic to serve as a fog-based application server, such as web server, email server, media server, application server, network video recorder (NVR), and big data repository, without requiring backend connectivity all the time).

Regarding claim 20, Gilani as modified by Hansen discloses the computer program product according to claim 16, further comprising: storing and updating the set of data for various devices, other gateways, protocols and organizations (Gilani, Fig. 5, para. 26: the intelligent multi-modal IoT gateways 10a and 10b employ logic and artificial intelligence to prioritize the data streams according to the type of data and the content of the data, and create a reduced data stream with only the selected or highest priority data for transmission); listening to a storage device for the bandwidth utilization in all the permanent and transient gateways for load balancing (Gilani, para. 14, 15: The intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency); when a new request arrives from a gateway administrator, updating the storage device (para. 19: The intelligent multi-modal IoT gateway 10 may also be equipped with data storage capability 80 and logic to serve as a fog-based application server, such as web server, email server, media server, application server, network video recorder (NVR), and big data repository, without requiring backend connectivity all the time); tracking a cryptocurrency vault and inform an administrator in case the amount in the currency drops below a certain threshold (Gilani, para. 21, 26: Each of the data packet is labeled with a sequence number to keep track of the packets. Operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. Moreover, Gilani discloses the intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency); and connecting IoT (Internet of Things) devices to a plurality of IoT cloud (Gilani, para. 21: operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers)

Allowable Subject Matter
21.	Claims 2, 3, 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 2, 3, 8, the prior art fails to suggest, teach or disclose “wherein the gateway engine organizes the set of data to act as a broker amongst the plurality of organizations, and wherein the storage device includes a device and protocol registry configured to be a master data for a plurality devices, gateways, protocols and organizations with security restrictions, wherein the gateway engine tracks a cryptocurrency vault and informs a gateway admin when a value in the cryptocurrency vault is below a threshold, and wherein the gateway engine provides connectivity to multiple IoT (Internet of Things) clouds, and when new request arrives from the gateway admin, the gateway engine updates the device and protocol Registry and a state database”.  That is, the closest prior art of Gilani discloses an intelligent multi-modal IoT gateway enables resource sharing across available networks and aggregates the available bandwidth to minimize or eliminate data interruptions and latency. The intelligent multi-modal IoT gateway 10 enables high availability (combine multiple network, provide network diversity), better performance (local analytics and decision making, and reducing cloud dependency), tighter security (multi-channel encrypted data delivery, and data stored locally), and lower total cost of ownership (multi-faceted and extendible device to support multiple interfaces, and seamless integration into legacy infrastructure). Fig. 1 further discloses the intelligent multi-modal IoT gateway 10 achieves data reliability and bandwidth boosting by creating a bonded Virtual Private Network (VPN) between two remote endpoints using available networks. It may define and combine multiple wired and wireless data pipes to create the bonded VPN communication, and data is split into multiple data packets and sent over these multiple data pipes simultaneously. A proxy agent manages the data traffic and utilizes each of the data pipes based on the capacity available through that pipe. Each of the data packet is labeled with a sequence number to keep track of the packets. Operating in concert with the intelligent multi-modal IoT gateway 10 is a cloud IoT gateway software component residing on a cloud server with a data storage device 77 that receives all of the data packets sent over the multiple data pipes by the intelligent multi-modal IoT gateway 10. The cloud IoT gateway software component then assembles or oversees the assembly of the data packets and stores the reconstituted data into the cloud data storage device using the sequence numbers (see at least Figs. 1, 3-6,  para. 15-25). Hansen discloses establishing a call using a single identifier, which includes receiving contact information relating to the single identifier from an uploading device, the contact information identifying at least one protocol, storing the contact information received from the uploading device, retrieving the stored contact information and transmitting a message including the contact information, in response to a request from a call server for the contact information relating to the single identifier.                    
The prior arts of record fail taken alone or in combination fail to disclose “wherein the gateway engine organizes the set of data to act as a broker amongst the plurality of organizations, and wherein the storage device includes a device and protocol registry configured to be a master data for a plurality devices, gateways, protocols and organizations with security restrictions, wherein the gateway engine tracks a cryptocurrency vault and informs a gateway admin when a value in the cryptocurrency vault is below a threshold, and wherein the gateway engine provides connectivity to multiple IoT (Internet of Things) clouds, and when new request arrives from the gateway admin, the gateway engine updates the device and protocol Registry and a state database”. Therefore, the prior art fails to teach, suggest or disclose the subject matter of claims 2, 3, and 8.

Conclusion
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN F VOLTAIRE whose telephone number is (571)272-3953. The examiner can normally be reached M-F 9:00-6:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEAN F VOLTAIRE/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466